DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
   Independent claim 1 is serious indefinite in regards to lines 2-6 of the claim. Lines 1-6 of claim 1 read as followed: 
Claim 1 (currently amended) “A super absorbent polymer comprising:
a base polymer powder including a cross-linked polymer obtained by crosslinking polymerization of a water-soluble ethylenically unsaturated monomer having an acidic group of which at least a part is neutralized in the presence of an encapsulated foaming agent; and

a surface cross-linked layer that is further cross-linked from the cross-linked polymer and is formed on the base polymer powder,”. 
a surface cross-linked layer that is further cross-linked from the cross-linked polymer and is formed on the base polymer powder,” makes no sense at all. Is applicant’s trying to claim where the “internally”? cross-linked base polymer powder is further “surface” cross-linked? 
One way to correct the above indefinite issues, would be to amend lines 1-6 of claim 1, as followed: 
-- A super absorbent polymer comprising:
a base polymer powder including [a] an internally cross-linked polymer obtained by internal crosslinking polymerization of a water-soluble ethylenically unsaturated monomer having an acidic group of which at least a part is neutralized in the presence of an internal cross-linking agent and an encapsulated foaming agent; and
[a surface cross-linked layer that is further cross-linked from the cross-linked polymer and is formed on the base polymer powder,] then surface cross-linking said base polymer powder including said internally cross-linked polymer,--.
Claims 2-10 are also being rejected here because they are either directly or indirectly dependent on a rejected base claim 1. 

Claim Rejections - 35 USC § 102
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 and 4-10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wattebled et al. U.S. Patent Application Publication No.: 2012/0001122 A1.
Wattebled et al.’s discloses water-absorbing polymer structures at least partly comprising hollow bodies with a shell of an inorganic or organic material. The invention further relates to a process for producing water-absorbing polymer structures, to the water-absorbing polymer structures obtainable by this process, to a composite, to a process for producing a composite, to the composite obtainable by this process, to chemical products, for instance foams, moldings or fibers, to the use of water-absorbing polymer structures or of a composite in chemical products, for instance foams, moldings 
Wattebled et al.’s independent claim 1 reads as followed: “Water-absorbing polymer structures comprising hollow bodies comprising a shell of an inorganic or organic material.”
Wattebled et al.’s dependent claim 6 reads as followed: “The water-absorbing polymer structures according to claim 1, wherein the water-absorbing polymer structures are obtainable by a process comprising the process steps of: i) free-radically polymerizing an aqueous monomer solution comprising a polymerizable, monoethylenically unsaturated monomer bearing an acid group (.alpha.1) or a salt thereof, optionally a monoethylenically unsaturated monomer (.alpha.2) polymerizable with monomer (.alpha.1), and optionally a crosslinker (.alpha.3), to obtain a hydrogel; ii) optionally comminuting the hydrogel; iii) drying the hydrogel to obtain water-absorbing polymer particles; iv) optionally grinding and screening the water-absorbing polymer particles thus obtained to a mean particle size in the range of from 10 to 3000 .mu.m; and v) optionally further surface modifying the water-absorbing polymer particles thus obtained; where at least one of conditions I) and II) is met: I) the hollow bodies are added to the monomers in process step i); and/or II) the hollow bodies are incorporated into the hydrogel obtained in process step i) or into the comminuted hydrogel obtained in process step ii).” [emphasis added]. NOTE: Also see Wattebled et al.’s paragraphs [0038]-[0045] for method of making the superabsorbent polymer.
Wattebled et al.’s paragraph [0034] reads in part as followed: “Preferably included in the hollow bodies with the shell of the polymeric thermoplastic material is a blowing agent which is at least partly present as a gas at atmospheric pressure and at a temperature within a range from -50 to 100.degree. C., more preferably within a range from 0 to 50.degree. C. and most preferably within a range from 20 to 40.degree. C. This blowing agent is preferably a hydrocarbon, for example a hydrocarbon selected from the group consisting of methane, ethane, propane, n-butane, isobutane, n-pentane, isopentane, neopentane, cyclopentane, hexane, isohexane, neohexane, cyclohexane, heptane, isoheptane, octane, isooctane and isododecane, petroleum ether or halogenated hydrocarbons, . . .” [Emphasis added].
Wattebled et al.’s paragraph [0085] reads as followed: “In a particular embodiment of the process, with which the inventive water-absorbing polymer structures are obtainable and in which hollow bodies with a shell of a polymeric thermoplastic material are used, the hollow bodies used according to alternatives I) and II) are in the form of particles which have a mean volume V.sub.1 and can be expanded to the mean volume V.sub.2>V.sub.1 by increasing the temperature, this expansion preferably being effected during at least one of process steps i) to v). In connection with such particulate, as yet unexpanded, polymeric thermoplastic materials, it is especially preferred that at least 50% by weight of these particles, even more preferably at least 75% by weight of these particles and most preferably at least 90% by weight of these particles have a particle size within a range from 0.01 to 60 um, more preferably within a range from 1 to 50 um and even more preferably within a range from 5 to 40 um.” [Emphasis added].
Wattebled et al.’s paragraph [0089] reads as followed: “In connection with such polymeric thermoplastic materials which have already been expanded when used, it is preferred that at least 50% by weight of these particles, even more preferably at least 75% by weight of these particles and most preferably at least 90% by weight of these particles have a particle size within a range from 20 to 100 um and most preferably within a range from 30 to 60 um.” [Emphasis added]. 
Wattebled et al.’s paragraph [0096] reads as followed: “(B2) a retention determined by the test method described herein of at least 26 g/g, preferably of at least 26.5 g/g and most preferably of 27 g/g, preferably not exceeding a value of 36 g/g, even more preferably of 34 g/g and most preferably of 32 g/g;”. [Emphasis added]. Please note that said “(B2) a retention” is deemed to be the functional equivalence of applicant’s centrifuge retention capacity (CRC) as set forth in dependent claims 2-3. 
Applicant’s claims 1 and 4-10 are deemed to be anticipated over Wattebled et al.’s superabsorbent powders B, C and D as set forth in the Table on page 9 of the specification because said superabsorbent powders where produced using the same reaction components as claimed by applicant while also employing the same reaction process steps as used by applicant. While it is acknowledge that Wattebled et al. has no disclosure to applicant’s “initial absorption capacity” of the superabsorbent polymer, being at least 30 g/g, as calculated according to applicant’s calculation formula I, as set forth in independent claim 1, such is deemed to be moot because it is well known in the art that a composition and its properties are inseparable. 
In the alternative, Wattebled et al. can be said to “differ” from applicant’s claimed invention only in that there is no disclosure to applicant’s “initial absorption capacity” of being at least 30 g/g, as calculated according to applicant’s calculation formula I, as set forth in independent claim 1. It is held that it would have been obvious to one having ordinary skill in the art to make superabsorbent polymers having an “initial absorption capacity” of the superabsorbent polymer of at least 30 g/g because the concept of making superabsorbent polymers that have certain moisture absorption capacities is extremely well known in the art. In fact, Wattebled et al.’s paragraph [0122] and the Table on page 9 of the specification, directly list moisture  “absorption under pressure” (AAP) in terms of g/g. So while the particular moisture absorption method test use by applicant and Wattebled et al. are different, and thus result in different g/g results, the concept of making superabsorbent polymers meeting certain moisture absorption amounts is well established and thus deemed to be within the skill of the ordinary artisan.

Claims 2-3 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Wattebled et al. U.S. Patent Application Publication No.: 2012/0001122 A1.
Wattebled et al. has been described above and differs from applicant’s claimed invention in that there is no direct teaching (i.e. by way of an example) to where the “(B2) retention”, (deemed to be the functional equivalence of applicant’s centrifuge retention capacity (CRC)), falls within applicant’s claimed ranges as set forth in applicant’s dependent claims 2-3.
It would have been obvious to one having ordinary skill in the art to use Wattebled et al.’s disclosure of paragraph [0096], wherein it is disclosed that the preferred (B2) moisture retention range is from 26 g/g to 36 g/g, as strong motivation to actually make a superabsorbent polymer that has a moisture retention capacity that falls within applicant’s claimed centrifuge retention capacity (CRC) ranges, as set forth within applicant’s claims 2-3. It is not inventive to merely follow the direct suggestion of a prior-art reference. 

Claim(s) 1-2 and 9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Joy et al. U.S. Patent Application Publication No.: 2005/0137546 A1.
Joy et al. discloses to a superabsorbent polymer wherein an increased rate of water absorption is obtained by the addition of an encapsulated blowing agent. The invention relates to a superabsorbent polymer including an encapsulating blowing agent and having a vortex time of 40 seconds or less. In particular, the superabsorbent polymer includes from about 55 to about 99.9 wt. % of polymerizable unsaturated acid group containing monomers; from about 0.001 to about 5.0 wt. % of internal crosslinking agent; wherein the wherein the composition has a degree of neutralization of more than about 20%; and from about 0.05 to about 10.0 wt. % of an encapsulated blowing agent., see abstract [Emphasis added].
Joy et al.’s superabsorbent polymers can also undergo a surface cross-linking step, see paragraph [0024]. The blowing agent used in the encapsulates are selected from carbonate and bicarbonate salt, see paragraph [0017]. Resins are used to make the shell of the encapsulates, see paragraph [0019]. 
Applicant’s claims are deemed to be anticipated over the superabsorbent polymers produced in Examples 5 and 7 as set forth in Table 2. Said superabsorbent deemed to be the functional equivalence of applicant’s centrifuge retention capacity (CRC)) of 31.5 g/g and 31.2 g/g respectfully. 
In the alternative, Joy et al. can be said to “differ” from applicant’s claimed invention only in that there is no disclosure to applicant’s “initial absorption capacity” of the superabsorbent polymer, being at least 30 g/g, as calculated according to applicant’s calculation formula I, as set forth in independent claim 1. It is held that it would have been obvious to one having ordinary skill in the art to make superabsorbent polymers having an “initial absorption capacity” of the superabsorbent polymer of at least 30 g/g because the concept of making superabsorbent polymers that have certain moisture absorption capacities is extremely well known in the art. In fact, Joy et al. paragraphs [0061]-[0065] disclose moisture “Absorbency Under Load” (AUL) in terms of (g/g), also see Table 2 in the specification. So while the particular moisture absorption method test use by applicant and Joy et al. are different, and thus result in different g/g results, the concept of making superabsorbent polymers meeting certain moisture absorption amounts is well established and thus deemed to be within the skill of the ordinary artisan.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 16/631,663 (reference application). The claims are not identical in that the copending claims do not recite applicant’s claimed limitation of independent claim 1 of wherein the “initial absorption capacity” of the superabsorbent polymer is at least 30 g/g.  Although the claims at issue are not identical, they are not patentably distinct from each other because applicant’s claimed “initial absorption capacity” of the superabsorbent polymer, being at least 30 g/g, as calculated according to applicant’s calculation formula I, as set forth in independent claim 1, relates to a physical property of the superabsorbent polymer that is deemed to be fully met by the copending claims because said superabsorbent powders of the copending claims where produced using the same reaction components as claimed by applicant while also employing the same reaction process steps as used by applicant. It is well known in the art that a composition and its properties are inseparable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH DAVID ANTHONY whose telephone number is (571)272-1117. The examiner can normally be reached M-F: 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D ANTHONY/Primary Examiner, Art Unit 1764